DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 7/31/2018.  Claims 1-20 are pending.  Claims 1-4, 10-15 and 19-20 are rejected. Claims 5-9 and 16-18 are objected to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 13, 14, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 13 and 19 are directed towards receiving data relating to a tenant utilizing a cloud computing environment and classify a variation in current workload resource consumption of the tenant.  
Claims 1, 13 and 19 recite generic computer components, such as “processor” “non-transitory processor-readable memory device ,” The claim limitations of “receiving” and “determining one or more classifications,”  under broadest reasonable interpretation, cover certain methods of organizing human activity, such as concepts performed in the human mind including evaluation.  As such, Claims 1, 13 and 19 fall 
 This judicial exception is not integrated into a practical application.  In particular, Claims 1, 13 and 19 do not recite any additional limitations.  
Claims 1, 13 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements  “processor” “non-transitory processor-readable memory device ,” are merely generic computer components, and amount to no more than mere instructions to apply the exception using a generic computer component.  As such, claims  1, 13 and 19  are not patent eligible.
Dependent claims 2, 14, and 20 include additional elements of types of data being receiving.  These additional elements are merely insignificant extra-solution activity to the judicial exception, do not appear to provide improvements to the function of a computer or to any other technology or technical field of solving the problem of classifying data received relating to a tenant of a cloud environment.  As such, claims 2, 14, and 20 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parees (US Publication No. 20190220319 A1) and Li (US Patent No. 10402733 B1).
	
	Regarding claim 1, Parees discloses a method comprising: 
receiving data (e.g., data, such as metadata, included in the workload request or historical usage patterns by a user account ) relating to a tenant utilizing a cloud computing environment; and ([0016], [0039] disclose receiving workload request from a tenant in a cloud environment.  The workload request includes “data, for example in the form of metadata, that aids in the categorization of workload.”) 
determining one or more classifications for a variation in 
Although Parees discloses determining one or more classifications for a variation in workload resource consumption of the tenant based on the data, wherein the workload resource consumption is indicative of usage of one or more computing resources of the cloud computing environment, Parees does not disclose that the workload resource consumption is current workload resource consumption indicative of current usage of one or more computing resources of the cloud computing environment.
Li discloses that the workload resource consumption is current workload resource consumption is indicative of current usage of one or more computing resources of the cloud computing environment. (Col. 3, lines 28-59 and FIG. 1 disclose that the input of a classification model includes “information on current resource usage by instances and statistics on a workload running in these instances…”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parees in view of Li such that the workload resource consumption is current workload resource consumption indicative of current usage of one or more computing resources of the cloud computing environment.  One of ordinary skill in the art would have been motivated because workload is better monitored by including current and historical observations of resource consumption of the cloud platform.


Regarding claim 2, Parees discloses wherein the data related to the tenant comprises one or more of the following: historical structured data for one or more tenants that includes historical workload resource consumption of the one or more tenants and one or more historical attributes of the one or more tenants, historical unstructured data for the one or more tenants, current structured data for the tenant that includes the current workload resource consumption and one or more current attributes of the tenant, or current unstructured data for the tenant. ([0016] discloses that the data related to the tenant includes historical usage patterns by a user account, which corresponds to the claimed historical unstructured data for the one or more tenants.)

Regarding claim 13, the reasons for rejections are similar as these for claim 1.

Regarding claim 14, the reasons for rejections are similar as these for claim 2.

Regarding claim 19, the reasons for rejections are similar as these for claim 1.

Regarding claim 20, the reasons for rejections are similar as these for claim 2.




	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parees and Li as applied to claim 2 or 14, and further in view of Chandana (US Patent No. 10291638 B1)

Regarding claim 3, Parees and Li do not disclose wherein determining one or more classifications for a variation in current workload resource consumption of the tenant based on the data comprises: 
determining whether there is an anomaly in the variation by applying an anomaly detection model to the data; and 
generating an anomaly description in response to determining there is an anomaly in the variation, wherein the anomaly description is indicative of the anomaly in the variation.
Chandana disclose wherein determining one or more classifications for a variation in current workload resource consumption of the tenant (e.g., user) based on the data comprises: 
determining whether there is an anomaly in the variation by applying an anomaly detection model (e.g, user behavior model) to the data; (col. 2, line 46 – col. 3, line 4 – “The user behavior model establishes the threshold against which abnormal cloud activity, indicative of threats or anomalies, of a particular user can be detected.”  As such, user behavior model can be considered as the claimed anomaly detection model.  An anomaly in the variation for a specific user is determined based on the user behavior model. See also col. 6, lines 14-31)
generating an anomaly description in response to determining there is an anomaly in the variation, wherein the anomaly description (e.g., alerts or reports of anomalies) is indicative of the anomaly in the variation. (col. 6, lines 7-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parees and Li in view of Chandana such that determining one or more classifications for a variation in current workload resource consumption of the tenant based on the data comprises: determining whether there is an anomaly in the variation by applying an anomaly detection model to the data and generating an anomaly description in response to determining there is an anomaly in the variation, wherein the anomaly description is indicative of the anomaly in the variation.  One of ordinary skill in the art would have been motivated because it enhances security for the user or enterprise using the cloud-based services. Chandana: col. 1, lines 7-30.

Regarding claim 15, the reasons for rejections are similar as these for claim 3.







Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parees, Li and Chandana as applied to claim 3, and further in view of Christodorescu (US Publication No. 20180124080 A1)

Regarding claim 4, Parees, Li and Chandana do not disclose training a machine learning classifier to detect an anomaly in a variation in workload resource consumption based on at least one of the historical structured data for the one or more tenants and the historical unstructured data for the one or more tenants, wherein the trained machine learning classifier is deployed as the anomaly detection model.
Christodorescu discloses training a machine learning classifier to detect an anomaly in a variation in workload resource consumption based on at least one of the historical structured data for the one or more tenants and the historical unstructured data (e.g., historical information) for the one or more tenants, wherein the trained machine learning classifier is deployed as the anomaly detection model (e.g., machine learning classifier model). ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parees, Li and Chandana in view of Christodorescu in order to train a machine learning classifier to detect an anomaly in a variation in workload resource consumption based on at least one of the historical structured data for the one or more tenants and the historical unstructured data for the one or more tenants, wherein the trained machine learning classifier is deployed as the anomaly detection model.  One of ordinary skill in the art would have been motivated because it enhances security of the cloud network by readily detecting malware and cyber attacks. See Christodorescu: [0002] - [0004]. 
	

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parees and Li as applied to claim 2, and further in view of Clark (US Publication No. 20140297569 A1).

Regarding claim 10, Parees and Li do not disclose wherein determining one or more classifications for a variation in current workload resource consumption of the tenant based on the data comprises: 
performing at least one of text analytics on the current unstructured data for the tenant, image or video processing on the current unstructured data for the tenant, or audio analytics on the current unstructured data for the tenant.
Clark discloses determining one or more classifications for a variation in current workload resource consumption of the tenant based on the data comprises: 
performing at least one of text analytics (e.g., text analytics) on the current unstructured data for the tenant (e.g., enterprise), image or video processing on the current unstructured data for the tenant, or audio analytics on the current unstructured data for the tenant. ([0008], [0033] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parees and Li  in view of Clark such that determining one or more classifications for a variation in current workload resource consumption of the tenant based on the data comprises: performing at least one of text analytics on the current unstructured data for the tenant, image or video processing on the current unstructured data for the tenant, or audio analytics on the current unstructured data for the tenant..  One of ordinary skill in the art would have been motivated because it enhances the ease and efficiency of making business decisions based on analysis of the enterprise content spread across the cloud.

	Claim 11 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Parees and Li as applied to claim 2, and further in view of Vichare (US Publication No.  20200005093 A1).

Regarding claim 11, Parees and Li do not disclose wherein the variation is classifiable as a combination of one or more of the following classifications: 
a classification representing a deployment of a new application, a classification representing an increase in a number of users accessing an application, or a classification representing a random unknown event.
Vichare discloses wherein the variation is classifiable as a combination of one or more of the following classifications: 
a classification representing a deployment of a new application, a classification representing an increase in a number of users accessing an application, or a classification representing a random unknown event. ([0040] discloses classifying a unknown event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parees and Li  in view of Vichare such that the variation is classifiable as a combination of one or more of the following classifications: a classification representing a deployment of a new application, a classification representing an increase in a number of users accessing an application, or a classification representing a random unknown event.  One of ordinary skill in the art would have been motivated because it enhances the ease managing events in a network.

Regarding claim 12, Parees and Li do not disclose wherein the variation is classifiable as a combination of one or more of the following classifications: 
a classification representing a deployment of a new application, a classification representing an increase in a number of users accessing an application, a classification representing an anomaly, or a classification representing a random unknown event.
Vichare discloses wherein the variation is classifiable as a combination of one or more of the following classifications: 
a classification representing a deployment of a new application, a classification representing an increase in a number of users accessing an application, a classification representing an anomaly, or a classification representing a random unknown event. ([0040] discloses classifying a unknown event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parees and Li  in view of Vichare such that the variation is classifiable as a combination of one or more of the following classifications: a classification representing a deployment of a new application, a classification representing an increase in a number of users accessing an application, a classification representing an anomaly, or a classification representing a random unknown event.  One of ordinary skill in the art would have been motivated because it enhances the ease managing events in a network.


Claim Objections
Claims 5-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451